Citation Nr: 0216274	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a respiratory 
disability, to include a persistent cough.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the benefits sought on appeal.

The veteran provided testimony before a travel Board hearing 
in May 2001, in Columbia, South Carolina.  A transcript of 
that hearing has been produced and has been included in the 
claims folder for review.  Following that hearing and after 
further review of the evidence, the Board remanded the claim 
in August 2001 for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and developed.

2.  Medical evidence has been presented showing that the 
veteran now suffers from disabilities of the right ankle and 
pulmonary system, and that same evidence has etiologically 
linked his current symptoms and manifestations with his 
military service.  


CONCLUSIONS OF LAW


1.  A right ankle disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.304 (2002).

2.  A pulmonary disorder was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for entitlement to service 
connection for the residuals of a right ankle injury and a 
pulmonary disability in a February 1999 rating decision, the 
statement of the case (SOC) dated March 1999, the 
supplemental statement of the case of April 2002, the May 
2001 Board hearing, and the Board Decision/Remand issued in 
August 2001.  Additionally, the RO issued a letter in October 
2001 describing what was needed in order to prevail on the 
claim.  The Board concludes that the discussions in these 
various documents and actions adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has submitted numerous statement and proffered testimony 
before the Board in conjunction with his claim.  Moreover, 
the veteran has undergone a VA medical examination for the 
purpose of establishing the etiology of the veteran's lung 
and ankle disabilities.  VA has not been given notice by the 
veteran of any additional relevant available medical or other 
evidence that might be obtained by the VA for the processing 
of this claim.

Also, during the Board hearing testimony the veteran had the 
opportunity to explain in detail his contentions.  The Board 
asked if the veteran had any additional information he wished 
to submit or any additional contentions he wanted to make.  
His response was negative.  Additionally, the veteran has 
proffered written statements detailing his claim.  The 
veteran has not suggested or insinuated that other evidence 
was available to support the claim.  As reported above, the 
veteran was also given a letter by the RO that explained the 
VCAA and what the VA would do in order to complete the 
veteran's application for benefits.  Since all relevant 
evidence has been gathered and no evidence has been 
identified that either the veteran or VA could attempt to 
attain, there is no need for further development.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly required the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The veteran has requested service connection for a pulmonary 
disability and for the residuals of a right ankle sprain.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 
1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).


Additionally, the Court has held that generally, to prove 
service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus between 
the current disability and the in-service 
disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

In conjunction with the veteran's claim, the veteran 
underwent a Joints Examination and a separate Respiratory 
Exam in March 2002.  With respect to the Joints Exam, the 
examiner, after the doctor examined the veteran, wrote:

The veteran is a 44 year old male with 
history of multiple right ankle sprains 
that occurred during his time in the 
service.  He currently has subjective 
complaints of pain but has no objective 
clinical swelling, tenderness or 
decreased range of motion.  I did order 
radiographs for objective radiographic 
evidence of degeneration.  Decrease in 
function and symptoms are definitely as 
likely as not to be etiologically related 
to the in-service ankle sprains.  The 
claims file and remand were examined 
thoroughly.

The doctor who conducted the lung examination reported:

Looking to the patient's outside record 
and outside visiting Urgent Care Center 
[report] in Spartanburg, the patient has 
been frequently treated for his upper 
respiratory tract infection which gives 
him a cough but I do not [know] why he 
got this persistent cough. . . In my 
opinion, looking into the record, he may 
be service connected for his upper 
respiratory tract infection, which is 
ongoing since 1987.  Current evidence of 
disability is at least as likely as not 
to be related [to an] in-service event. . 
. .

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran's service medical records do show complaints of or 
treatment for the two claimed disorders.  Two VA physicians 
have etiologically linked in-service symptoms, disorders, and 
manifestations of a right ankle disorder and a pulmonary 
disability with complaints and disabilities from which the 
veteran now suffers therefrom.  These same two physicians 
have reported that the veteran now suffers from disabilities 
of the right ankle and pulmonary system.  Although there is 
some degree of speculation as to whether the veteran actually 
has ratable disabilities of the right ankle and the lungs, 
the veteran is entitled to the benefit of the doubt.  The 
Board finds that the evidence is at least in equipoise, and 
as such, the Board will apply the benefit of the doubt rule.  
The veteran's claim for entitlement to service connection for 
a respiratory disability, to include a persistent cough, and 
for the residuals of a right ankle sprain is granted.



ORDER

1.  Entitlement to service connection for the residuals of a 
right ankle sprain is granted.

2.  Entitlement to service connection for a respiratory 
disability, to include a persistent cough, is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


